 1
 2
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT

10                     SOUTHERN DISTRICT OF CALIFORNIA

11
          QUIDEL CORPORATION,                       Case No. 16-cv-3059-BAS-AGS
12
                                     Plaintiff,     ORDER DENYING
13                                                  DEFENDANTS’ MOTION FOR
                                                    ATTORNEY FEES AND
14            v.                                    SANCTIONS
15        SIEMENS MEDICAL SOLUTIONS                 [ECF No. 132]
          USA, INC., et al.,
16                               Defendants.
17
18          Defendants Siemens Medical Solutions USA, Inc. and Siemens Healthcare
19   Diagnostics Inc. move for an award of attorneys’ fees and costs pursuant to 28 U.S.C.
20   § 1117(a) and for sanctions against Plaintiff Quidel Corporation and its counsel
21   pursuant to Federal Rule of Civil Procedure 11. (“Mot.,” ECF No. 132.)
22   I.     BACKGROUND
23          An extensive background of this case can be found in the Court’s order on the
24   parties’ cross-motions for summary judgment. (See ECF No. 254.)
25   II.    LEGAL STANDARD
26          A.     15 U.S.C. § 1117(a)
27          The Lanham Act permits an award of reasonable attorneys’ fees in
28   “exceptional cases.”     15 U.S.C. § 1117(a).       Originally, “[w]hile the term

                                              –1–
 1   ‘exceptional’ [was] not defined in the statute, generally a trademark case [was]
 2   exceptional for purposes of an award of attorneys’ fees when the infringement [was]
 3   malicious, fraudulent, deliberate or willful.” Lindy Pen Co., Inc. v. Bic Pen Corp.,
 4   982 F.2d 1400, 1409 (9th Cir. 1993). In 2016, the Ninth Circuit in SunEarth, Inc. v.
 5   Sun Earth Solar Power Co., Ltd., 839 F.3d 1179 (9th Cir. 2016), relied on the
 6   Supreme Court’s decision in Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
 7   472 U.S. 545 (2014), to abrogate Lindy Pen Co. and modify the standard definition
 8   of “exceptional” in attorney fee recovery Lanham Act cases. SunEarth, Inc., 839
 9   F.3d at 1180. Ultimately, the Ninth Circuit held that “district courts analyzing a
10   request for fees under the Lanham Act should examine the ‘totality of the
11   circumstances’ to determine if the case [is] exceptional, exercising equitable
12   discretion in light of the nonexclusive factors identified in Octane Fitness and
13   Fogerty, and using a preponderance of the evidence standard.” Id. at 1181 (internal
14   citation omitted). These nonexclusive factors include: “frivolousness, motivation,
15   objective unreasonableness (both in the factual and legal components of the case)
16   and the need in particular circumstances to advance considerations of compensation
17   and deterrence.” Id. at 1181 (citation omitted).
18         An exceptional case as one that simply “stands out from others with respect to
19   the substantive strength of a party’s litigating position (considering both the
20   governing law and the facts of the case) or the unreasonable manner in which the
21   case was litigated.” Id. at 1180 (citation omitted).          The determination of
22   “exceptional” falls squarely within the discretion of the trial court. Highmark Inc. v.
23   Allcare Health Mgmt. Sys., Inc., 572 U.S. 559, 563 (2014).
24         B.     Rule 11
25         Under Rule 11, any “pleading, written motion, or other paper” presented “to
26   the court” must contain “factual contentions” with “evidentiary support” or must
27   “likely have evidentiary support after a reasonable opportunity for further”
28   discovery. Fed. R. Civ. P. 11(b). Rule 11 sanctions are “an extraordinary remedy”

                                              –2–
 1   to be “exercised with extreme caution.” Operating Engineers Pension Trust v. A-C
 2   Co., 859 F.2d 1336, 1345 (9th Cir. 1988).
 3   III.   ANALYSIS
 4          Defendants believe this case is exceptional because Plaintiff’s claims are
 5   frivolous and stem from a wrongful motivation.           Defendants argue this case
 6   epitomizes the “type of baseless litigation that should be discouraged.” (Mot. at 23.)
 7          Both parties recently moved for summary judgment in their favor. The Court
 8   granted Defendants’ motion in part, finding no evidence that any laboratories were
 9   deceived or likely to be deceived by Defendants’ allegedly false advertisements. But
10   the Court found a genuine question of material fact existed as to whether the
11   statements at issue are false, and further issues as to whether physicians are a part of
12   the relevant market and whether they were deceived by the allegedly false statements.
13   Both parties have submitted plausible evidence on these issues. See Sophia & Chloe,
14   Inc. v. Brighton Collectibles, Inc., No. 12-CV-2472-AJB-KSC, 2019 WL 1429588,
15   at *10 (S.D. Cal. Mar. 29, 2019) (finding courts have denied attorney’s fees “when a
16   plaintiff's ‘position . . . was not unreasonably or exceptionally weak” and it
17   “submit[ted] evidence of some actual confusion from customers” (citing cases)).
18          Therefore, the Court declines to find that Plaintiff’s case is frivolous or
19   objectively unreasonable. The Court exercises its discretion in light of the totality of
20   the circumstances and finds that this case is not exceptional warranting attorney’s
21   fees under the Lanham Act. For the same reasons, the Court also declines to award
22   fees under its “inherent authority,” as Defendants request in the alternative. (Mot. at
23   25.)
24          Further, Defendants argue they should be awarded sanctions because
25   Plaintiff’s counsel knowingly presented false allegations to the Court. (Id. at 24.)
26   As noted above, Plaintiff has presented evidence in support of its case, and the Court
27   finds that various issues of material fact still exist. The imposition of sanctions is
28   reserved “for the rare and exceptional case where the action is clearly frivolous,

                                               –3–
 1   legally unreasonable or without legal foundation.” Operating Engineers, 859 F.2d
 2   at 1344. At this point, the Court does not find this to be one of those cases, and the
 3   Court does not find Plaintiff’s counsel’s conduct sanctionable.1
 4   IV.    CONCLUSION
 5          For the foregoing reasons, the Court DENIES WITHOUT PREJUDICE
 6   Defendants’ Motion. (ECF No. 132.)
 7          IT IS SO ORDERED.
 8   DATED: October 21, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     1
26    In its Opposition, Plaintiff requests Defendants be sanctioned for filing the present Motion. (ECF
     No. 172, at 25.) Plaintiff requests reimbursement for its expenses spent responding to the Motion.
27   “A motion for sanctions must be made separately from any other motion . . . .” Fed. R. Civ. P.
     11(c)(2). Plaintiff did not file a separate motion for sanctions, and only dedicated one paragraph
28
     of its opposition to its request. Thus, its request is improperly presented.

                                                    –4–
